The appellant was tried and convicted of the offense of embezzlement, and his punishment assessed at confinement in the State penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The sentence is improperly entered in that it fails to take note of the Indeterminate Sentence Law as set forth in article 775, C. C. P., 1925. The judgment and sentence will be reformed *Page 261 
in that particular so as to declare that the appellant shall be confined in the penitentiary for a period of not less than two nor more than three years.
As reformed, the judgment is affirmed.
Reformed and, as reformed, affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.